United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-2960
                                ___________

Debbie L. Peace,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
                   1
JoAnne B. Barnhart, Commissioner,    *
Social Security Administration,      *        [UNPUBLISHED]
                                     *
                                     *
            Appellee.                *
                                ___________

                       Submitted: January 4, 2002

                            Filed: January 18, 2002
                                 ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________



PER CURIAM.




      1
       JoAnne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       Debbie L. Peace appeals the district court’s2 order affirming the denial of
disability insurance benefits. In her June 1997 application, Ms. Peace alleged
disability since August 1996 from severe nerve pain, headaches, and numbness and
tingling in her left hand and arm; she later added muscle spasms in her back. After
an administrative hearing, in May 1999 the administrative law judge (ALJ) found that
Ms. Peace could perform certain jobs identified by the vocational expert (VE) in
response to a hypothetical the ALJ posed, and thus that she was not disabled.
Ms. Peace submitted additional records to the Appeals Council, including records of
a January 2000 neck surgery, but the Appeals Council declined review. Having
reviewed the record, including the records considered by the Appeals Council, we
conclude there is substantial evidence to support the ALJ’s decision. See Barnes v.
Soc. Sec. Admin., 171 F.3d 1181, 1183 (8th Cir. 1999) (per curiam) (standard of
review).

       Ms. Peace first argues she met the requirements of Listing 1.05C, and the ALJ
and the district court failed to show that following her doctors’ recommendations
would have restored her ability to work. We disagree. Ms. Peace did not meet the
listing-level requirements, as the record shows only minor or mild changes in her
neck range of motion, muscle strength, and deep-tendon reflexes, so whether she
complied with prescribed therapy is not determinative. See 20 C.F.R. Part 404,
Subpt. P, App. 1, § 1.05C (2001) (listing requirements for other vertebrogenic
disorders).

      Ms. Peace next contends that the ALJ’s credibility analysis did not comply with
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and that the ALJ
mischaracterized some of the evidence upon which he relied to discredit her. The
alleged mischaracterizations she notes, however, do not negate the ALJ’s


      2
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                         -2-
determination that her subjective complaints of pain did not preclude all work, see
Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001) (there is no doubt claimant is
experiencing pain, but real issue is how severe that pain is); and contrary to her
assertion, a sporadic work history is relevant to a credibility analysis, see Woolf v.
Shalala, 3 F.3d 1210, 1214 (8th Cir. 1993). Further, the January 2000 surgical
records she submitted do not establish that her neck problems were disabling before
her date last insured (March 1998). Finally, although we question the ALJ’s reliance
on Ms. Peace’s reportedly limited daily activities to discredit her, see Haggard v.
Apfel, 175 F.3d 591, 594 (8th Cir. 1999) (claimant need not be totally bedridden to
be disabled), the other inconsistencies the ALJ listed were sufficient to support his
credibility decision, see id. (reviewing court will not disturb decision of ALJ who
considers, but for good cause expressly discredits, claimant’s subjective complaints).

       Ms. Peace asserts that the ALJ failed to develop the record by requesting a
psychiatric evaluation. This argument also fails. She did not claim a disabling
mental impairment in her application, her reconsideration disability report, or her
hearing request; and her treating physician did not diagnose situational depression
until after her date last insured. Thus, a consultative mental examination was not
required. See Haley v. Massanari, 258 F.3d 742, 749-50 (8th Cir. 2001) (it is
permissible for ALJ to issue decision without obtaining added medical evidence, so
long as other evidence provides sufficient basis for ALJ’s decision).

       Finally, Ms. Peace argues that the ALJ’s hypothetical to the VE was
incomplete. However, the ALJ was not required to adopt the added limitations noted
by a Social Security Administration reviewing physician, cf. Pierce v. Apfel, 173 F.3d
704, 707 (8th Cir. 1999) (government does not have to live with expert’s conclusions
simply because government hired expert to evaluate claimant); and because the ALJ
properly discounted Ms. Peace’s subjective mental complaints, excluding them from
the hypothetical was proper, see Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir. 2001)



                                         -3-
(hypothetical is sufficient if it sets forth impairments supported by substantial
evidence and accepted as true by ALJ).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-